Citation Nr: 0403593	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to Muscle Group XVIII 
with retained foreign bodies, previously characterized as 
cicatrix, gunshot wound with penetration of the abdomen, 
perforation of the ileum and fracture of the left ileum with 
retained foreign bodies.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

3.  Entitlement to a total rating based on unemployability 
due to service connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

The issue of a higher initial evaluation for the service-
connected PTSD is addressed hereinbelow, while the issues of 
an increased rating for the service-connected residuals of 
gunshot wound to Muscle Group XVIII and a total compensation 
rating based on unemployability are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The service-connected PTSD is shown to be manifested by a 
disability picture that more nearly approximates that of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent period of an inability to 
perform occupational tasks due to chronic sleep disturbance, 
irritability, anxiety, nightmares and flashbacks.  



CONCLUSIONS OF LAW

The criteria for the assignment of an initial 30 percent 
rating for the service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

However, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  

The veteran submitted a claim of service connection for PTSD 
in September 2001.  

The report of a November 2001 VA psychiatric examination 
indicates that the claims folder was not available for 
review.  The veteran's wife indicated that the veteran was 
irritable.  The history of the veteran's physical injuries 
was reviewed.  

The veteran related that his best friend had been killed as 
they were advancing across a field.  He reported that he 
worked steadily from his release from service until his 
retirement from the postal service.  The examiner noted that 
the veteran had been married for 51 years and that he had two 
children and four grandchildren.  

The veteran and his wife reported that the veteran was close 
to his children but that the grandchildren annoyed him.  He 
identified many close friends and relatives, and noted that 
he attended church and other social functions.  

On mental status examination, the veteran was alert, oriented 
and attentive.  His mood was euthymic and his affect was 
full.  Thought processes were logical and coherent.  Memory 
was intact for immediate, recent and remote events.  The 
veteran was not able to concentrate well enough to spell 
world backwards but he was able to interpret a proverb.  His 
intelligence was estimated to be in the average range.  The 
veteran had partial insight into his current condition.  

The examiner concluded that the veteran was not exhibiting 
symptoms consistent with PTSD.  She assigned a Global 
Assessment of Functioning (GAF) score of 80.  

The same examiner conducted an additional VA psychiatric 
examination in May 2002.  The veteran reported good 
relationships with his children and many friends.  He also 
indicated that he performed yard work and helped his daughter 
with chores around her house.  He noted that he and his wife 
traveled and that he enjoyed fishing two to three times per 
month.  

Mental status examination revealed euthymic mood and full 
affect.  Eye contact was good, and the veteran was 
cooperative and quite pleasant.  Thought process was logical 
and coherent.  Memory was intact.  Intelligence was estimated 
in the average range.  The veteran had very limited insight 
into his current condition.  

The examiner concluded that there was no evidence suggestive 
of PTSD.  She noted that the veteran had denied symptoms 
associated with PTSD, and pointed out that, while the veteran 
did have some occasional symptoms associated with his 
military involvement, his diagnostic picture was not 
consistent with PTSD.  She also noted that the veteran's 
symptoms did not seem to be significantly impacting his 
ability to function socially or vocationally.  She assigned a 
GAF score of 78.  

A June 2002 VA outpatient treatment note indicates an 
impression of depression and questionable PTSD.  

An August 2002 letter from the Greenville Vet Center 
summarized the veteran's treatment there.  The veteran was 
noted to have received readjustment counseling services since 
June 2002.  The author opined that the veteran suffered from 
PTSD, with symptoms of repeated distressing memories or 
dreams, avoidance, problems concentrating and significant 
irritability towards his wife.  He argued that the veteran's 
PTSD had caused impairment in communication and had impacted 
the quality of the relationship with his wife.  

At an August 2002 VA mental health intake assessment, the 
veteran complained of increased problems sleeping and 
reported bad dreams and flashbacks.  The veteran's wife 
stated that the veteran tended to become easily agitated.  
She indicated that the veteran was verbally abusive.  

On mental status examination, the veteran had good eye 
contact.  Kinetics was normal, and verbalization was normal.  
The veteran's mood and affect were noted to be appropriate 
and sad.  The diagnosis was that of PTSD, and the veteran's 
GAF score was 55.  

An October 2002 VA outpatient record shows that the veteran 
was guarded and mildly anxious.  He was noted to have fair 
judgment with impulsivity.  The impression was that of 
chronic, severe PTSD and the veteran's GAF score was 53.  The 
provider opined that the veteran was significantly disabled 
as a direct result of PTSD.  

A November 2002 letter from the Greenville Vet Center 
indicates that the veteran had been in regular contact with 
that office since June 2002.  The author noted that the 
veteran was involved in group therapy.  He related that the 
veteran had talked about intrusive thoughts and nightmares.  
He also indicated that the veteran had numbed his feelings 
over the years and tried not to think about the war.  He 
noted that the veteran had trust issues.  

The VA outpatient treatment records for the period from 
November 2002 to March 2003 indicate continued depressed and 
irritable mood.  The provider continued to assess the veteran 
as suffering from chronic, severe PTSD and indicated that the 
veteran's GAF score was 53.  


II.  Veterans Claims Assistance Act of 2000

As an initial matter the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that the veteran was appraised, by letter 
dated in October 2001, of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claim prior to the RO's adjudication of the claim.  

The Statement of the Case and supplements thereto also 
informed of the appellant of evidence and information 
necessary to substantiate his claims.  

Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations as to this matter.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records and VA 
treatment records have been obtained and associated with the 
claims folder, and the veteran has been afforded appropriate 
VA examinations.  

Neither the veteran nor his representative has identified any 
other evidence or information that could be obtained to 
substantiate the claim decided herein.  In fact, the veteran 
advised the RO in October 2001, January 2002 and October 2002 
that he had no additional evidence in support of his claim.  

The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is indicated for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran asserts that his service-connected PTSD should be 
rated as 30 percent disabling.  

On review of the evidence associated with the veteran's 
claim, the Board concludes that the evidence demonstrates a 
level of occupational and social impairment that more nearly 
approximates that required for the assignment of a 30 percent 
evaluation.  

As discussed hereinabove, the veteran has been assessed as 
suffering from chronic, PTSD.  His wife has noted on various 
occasions that the veteran was short tempered, irritable and 
verbally abusive.  VA care providers note that the veteran 
suffers from sleep disturbance and depressed mood.  He 
reports intrusive thoughts and nightmares.  He is avoidant 
and his insight is poor.  The Board therefore concludes that 
the overall evidence of record supports a higher evaluation.  

The Board observes, however, that the veteran's level of 
occupational and social impairment does not approximate the 
criteria for a 50 percent evaluation.  In this regard the 
Board notes that there is no evidence of flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
difficulty understanding complex commands; memory impairment; 
impaired judgment or abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

Accordingly, the Board concludes that an initial 30 percent 
rating is warranted for the veteran's PTSD.  



ORDER

An initial rating of 30 percent for the service-connected 
PTSD is granted, subject to the criteria governing the 
payment of monetary benefits.  



REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to an 
increased rating for residuals of a gunshot wound to Muscle 
Group XVIII and a total rating based on unemployability due 
to service connected disabilities.  

Regarding to the veteran's claim for an increased rating for 
the residuals of the gunshot wound to Muscle Group XVIII, the 
Board notes that, in his January 2004 written brief 
presentation, the veteran's representative discussed a 
December 2002 VA compensation and pension examination report.  
Such report has not been associated with the claims folder.  
The Board therefore concludes that the record is incomplete 
for the purposes of rating the veteran's service-connected 
gunshot residuals.  

The Board also observes that the veteran's representative has 
argued that a separate rating is warranted for injury to 
Muscle Group XVII, in addition to the current rating for 
Muscle Group XVIII.  The Board agrees that this issue should 
be adjudicated prior to any further appellate consideration.  

With regard to the veteran's claim of entitlement to a total 
compensation rating, his representative argues that the 
veteran has not been afforded sufficient notice under the 
VCAA regarding the information and evidence necessary to 
substantiate the claim and the specific evidence the veteran 
was required to submit.  

The Board notes that a September 2002 letter from the RO 
indicated the evaluation levels necessary for the veteran to 
qualify for a total rating, but did not indicate the specific 
evidence and information required to substantiate the 
veteran's claim.  

The veteran's representative also argues that the veteran's 
service-connected disabilities are sufficient to render him 
individually unemployable.  He notes, in the January 2004 
written brief presentation that VA should obtain an 
assessment by a medical or vocational expert concerning the 
veteran's ability to secure substantially gainful employment.  
In this regard, the Board notes that the medical evidence of 
record does not address this issue.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, these matter are remanded for the following 
actions:

1.  The RO should send the veteran a 
letter with respect to the issue of 
entitlement to a total rating due to 
unemployability due to service connected 
disabilities that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  In any event, the 
RO should obtain all outstanding VA 
medical records.  Specifically the above-
referenced December 2002 VA examination 
report should be obtained and associated 
with the claims folder.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the extent of the veteran's gunshot 
residuals and their impact on his ability 
to secure or follow a substantially 
gainful occupation.  The veteran should 
be properly notified of the date, time 
and location of the examination.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  

Upon examination, the examiner should 
conduct all indicated special tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the 
veteran's left hip.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
knees are used repeatedly over a period 
of time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.

The examiner should also describe all 
currently present disability to Muscle 
Groups XVII and XVIII, and describe such 
impairment as slight, moderate, 
moderately severe or severe for each 
muscle group.

The examiner should also provide an 
opinion regarding the level of vocational 
impairment caused by the veteran's 
gunshot residuals.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the impact of the service-
connected PTSD on his ability to secure 
or follow a substantially gainful 
occupation.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete history should 
be elicited.  Based upon the review of 
the claims folder and the examination 
results, the examiner should provide an 
opinion regarding the level of vocational 
impairment caused by the veteran's PTSD.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should then readjudicate the 
claims on appeal and adjudicate the issue 
of entitlement to a separate rating for 
Muscle Group XVII.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



